Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuda [US Pub# 2015/0233462].

Regarding claim 1-7: Fukuda discloses a step motor that rotationally drives a rotating body having a rotation shaft, comprising:
an output gear (17j+17K) having an output shaft (17k) formed in a cylindrical shape surrounding the rotation shaft to rotate around a rotation center line together with the rotating body (9a, 9), and a final gear extending radially outward from the output shaft;
a radial bearing having an inner circumference side that radially supports the output shaft, on one side of the final gear (17j) in an axial direction;
a reduction gear mechanism having a first reduction gear (17g) meshed with the final gear (17j), and a second reduction gear (17a) meshed with the first reduction gear on the one side of the final gear in the axial direction; and a protrusion protruding ( P, see markup fig 2) from the radial bearing (15d) toward the other side in the axial direction, in a specific area extending from a 
The protrusion (P) is provided at least at a position, in the specific area, opposite to the first reduction gear (17g) through the rotation center line in a radial direction.
wherein a radial gap (G, see markup fig 2) is defined between the protrusion and the output shaft (17k) inserted in the radial bearing.
wherein the protrusion radially supports an outer circumference side of the output shaft (17k) inserted in the radial bearing.
A rotation indicator that indicates a vehicle state value as the rotating body (9a, 9).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda [US Pub# 2015/0233462] in view of Yokomoto [US Pub # 2017/0317554].

Fukuda does not explicitly disclose the protrusion is provided to spread over an entire area around the rotation center line in the specific area. However Yokomoto teaches the protrusion (22,2 see fig 4b) is provided to spread over an entire area around the rotation center line in the specific area
 Fukuda does not explicitly disclose the protrusion is one of a plurality of protrusions provided dispersedly around the rotation center line in the specific area. However Yokomoto teaches the protrusion is one of a plurality of protrusions (see markup fig 3b P1, P2, P3) provided dispersedly around the rotation center line in the specific area.


[AltContent: textbox (G)][AltContent: arrow][AltContent: arrow][AltContent: textbox (P)][AltContent: arrow]
    PNG
    media_image1.png
    913
    636
    media_image1.png
    Greyscale

[AltContent: textbox (P1, P2, P3)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    649
    704
    media_image2.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKARIA ELAHMADI whose telephone number is (571)270-5324.  The examiner can normally be reached on M-F 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 5712727753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZAKARIA ELAHMADI/
Examiner, Art Unit 3658